Citation Nr: 1118097	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  01-03 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic multiple joint degenerative joint disease, to include as due to undiagnosed illness, and pharyngitis.

2.  Entitlement to an increased disability evaluation for fatigue due to undiagnosed illness, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to July 22, 1999, for the award of a 60 percent evaluation for ankylosing spondylitis involving the spine and the hips.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had certified active duty for training (ACDUTRA) service from March 1985 to June 1985, and had active service from December 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Chicago, Illinois, VA Regional Office (RO).  

This case has previously come before the Board.  Most recently, in July 2007, the Board remanded the matters for additional development.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for chronic multiple degenerative joint disease and pharyngitis and pharyngitis, an increased disability evaluation for service-connected fatigue, and entitlement to an effective date, prior to July 22, 1999, for the award of a 60 percent evaluation for ankylosing spondylitis involving the spine and the hips.  Having reviewed the evidence, the Board finds further development is necessary for a determination.   

In October 2009 correspondence, it was noted that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, and in December2009, the Veteran referenced his SSA benefits.  These records have not been associated with the claims file.  

The Board notes that in addition to service-connected ankylosing spondylitis involving the spine and hips and service-connected fatigue, service connection for fibromyalgia resulting from a medically unexplained chronic multi-symptom illness associated with service in the Persian Gulf was granted in a January 2006 rating decision.  In addition, the October 1999 VA examination report reflects complaints of pain and swelling in the joints, to include not only in the hips, but also in the knees, neck, and shoulders.  Further, while the examiner stated that the ankylosing spondylitis involving the spine and hips is an inflammatory disorder, noting painful knees, ankles, shoulders, elbows, and wrists, with no objective abnormal findings and no disability, in a January 2008 private record, the doctor opined that the chronic degenerative changes seen in the thoracic and lumbar spine are consistent with repetitive axial trauma.  An opinion was not provided in regard to whether the relevant complaints/symptoms are attributable to undiagnosed illness or diagnosed medically unexplained chronic multi-symptom illness.  In this case, the evidence is inadequate for a determination.  The Board notes that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he or she might be awarded service connection for a claimed disability.  Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  

The Board further notes that VA statutes and regulations provide that service connection is warranted for certain chronic disability patterns based on exposure to environmental hazards experienced during military service in Southwest Asia.  The environmental hazards may have included: exposure to smoke and particles from oil well fires; exposure to pesticides and insecticides; exposure to indigenous infectious diseases; exposure to solvent and fuel fumes; ingestion of pyridostigmine bromide tablets, as a nerve gas antidote; the combined effect of multiple vaccines administered upon deployment; and inhalation of ultra fine-grain sand particles.  In addition, there may have been exposure to smoke and particles from military installation "burn pit" fires that incinerated a wide range of toxic waste materials.  

The chronic disability patterns associated with these Southwest Asia environmental hazards have two distinct outcomes.  One is referred to as "undiagnosed illnesses" and the other as "diagnosed medically unexplained chronic multisymptom illnesses" that are without conclusive pathophysiology or etiology.  Examples of these medically unexplained chronic multi-symptom illnesses include, but are not limited to: (1) chronic fatigue syndrome, (2) fibromyalgia, and (3) irritable bowel syndrome.  A "medically unexplained chronic multisymptom illness" is defined under § 3.317(a)(2)(ii) as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  However, diseases of "partially explained etiology", such as diabetes or multiple sclerosis, are not considered by VA to be in the category of medically unexplained chronic multisymptom illnesses.

Additionally, signs and symptoms that may be manifestations of both undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom illnesses include, but are not limited to: (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records, to include any decisions and the medical records, upon which any decision was based.  All records obtained should be associated with the claims file.

2.  After completion of the above to the extent possible, schedule the Veteran for VA examination to determine the existence and etiology of any chronic multiple joint degenerative joint disease, to include as due to undiagnosed illness, and pharyngitis.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  Request that the examiner provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified chronic multiple joint degenerative joint disease and/or pharyngitis is related to service to include due to undiagnosed illness or diagnosed medically unexplained chronic multi-symptom illness, or otherwise related to service or proximately due to or been chronically worsened by service-connected disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  In light of the above, the claims should be readjudicated.  The agency of original jurisdiction (AOJ) should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to ensure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


